EXHIBIT 10.1

 

American Science and Engineering, Inc.

 

Change in Control & Severance Benefit Agreement, as Amended and Restated

 

This is an amended and restated SEVERANCE BENEFIT & CHANGE IN CONTROL Agreement
(the “Agreement”) entered into between American Science and Engineering, Inc.
(the “Company” or the “Employer,” either of which term shall include any
successor by merger, consolidation, sale of substantially all of the Company’s
assets or otherwise) and                     (“Executive”) effective as of the
April 1, 2013 (the “Effective Date”).

 

1.                                      Purpose of this Agreement.  The Company
hereby agrees to provide severance and change in control benefits to Executive
on the terms and conditions set forth in this Agreement.  These benefits are in
lieu of any benefits that would otherwise be payable to Executive under the
severance pay plan, if any, maintained by the Company for the benefit of senior
executives or other Company employees, or by statute.  This severance agreement
does not represent an employment contract for any definite term or period, which
means that either Executive or the Company can terminate Executive’s employment
at any time, for any reason or no reason, and with or without notice.

 

2.                                      Term of Agreement.  The Agreement shall
become effective on the Effective Date and shall terminate on March 31, 2014,
other than as specified in Section 9 hereof.

 

3.                                      Definitions. The following terms as used
in this Agreement shall have the following meanings:

 

(a)                                 “Affected Award” means each Stock-Based or
Cash-Based Award held by Executive immediately prior to a Change in Control
Qualifying Termination, other than Cash-Based Awards being used on an annual
basis in place of an annual bonus described in Section 4(b)(i)(2) or
incorporated into Section 5(i), as applicable.

 

(b)                                 “Affiliate” means any business entity in
which the Company holds, directly or indirectly, equity, profits, or voting
interest of 30% or more, and includes any subsidiary.

 

(c)                                  “Base Salary” means the highest annual rate
of base salary payable to Executive by the Company during the one-year period
ending on Executive’s Date of Termination or, if higher and in connection with a
Change in Control Qualifying Termination, the highest annual rate of base salary
payable to Executive by the Company during the one-year period ending on the
Change in Control.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Cause” means, for purposes of this
Agreement, as determined by the Board in its reasonable judgment:
(i) Executive’s failure to perform (other than by reason of disability), or
material negligence in the performance of, his duties and responsibilities to
the Company or any of its Affiliates; (ii) material breach by Executive of any
provision of this Agreement or any other agreement with the Company or any of
its Affiliates; (iii) other conduct by Executive that is reasonably likely to be
materially harmful to the business, interests or reputation of the Company or
any of its Affiliates; (iv) fraud, embezzlement or other material dishonesty by
Executive with respect to the Company or any of its Affiliates; (v) Executive’s
conviction of, or pleading guilty or no contest to, any felony or other crime
involving moral turpitude; or (vi) a breach of any
confidentiality/non-competition/ non-solicitation agreement. With respect to a
breach of (i), (ii), or (iii), Executive shall be given 30 days, after written
notice of such breach, to cure a breach to the reasonable satisfaction of the
Company.

 

(f)                                   “Change in Control” or “Change in Control
of the Company” shall mean the occurrence hereafter of any of the following:

 

(i)                                     Any Person, other than the Company or an
Affiliate, becomes a beneficial owner (within the meaning of Rule 13d-3, as
amended, as promulgated under the Securities Exchange Act of 1934, as amended),
directly or indirectly, in one or a series of transactions, of securities
representing more than 50% of the combined voting power of the Company’s then
outstanding securities;

 

(ii)                                  The consummation of a merger or
consolidation of the Company with any other Person, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting

 

--------------------------------------------------------------------------------


 

securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation;

 

(iii)                               The closing of a sale or other disposition
by the Company of all or substantially all of the assets of the Company;

 

(iv)                              Individuals who constitute the Board of
Directors on the date hereof (“Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, that any individual who
becomes a member of the Board subsequent to the date hereof, whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors shall be treated as an Incumbent Director unless he or she
assumed office as a result of an actual or threatened election contest with
respect to the election or removal of directors; or

 

(v)                                 A complete liquidation or dissolution of the
Company;

 

provided, in each case, that such event also constitutes a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5) if
necessary to avoid the imposition of additional taxes under Section 409A (as
defined below).

 

(g)                                  “Change in Control Qualifying Termination”
means a termination of employment if, during the period of 24 months following a
Change in Control either the employment of Executive is terminated by the
Employer for any reason other than for Cause or Executive terminates his or her
employment with the Employer for “Good Reason” (as defined in
Section 3(l) below).

 

(h)                                 “Client” means any Person who is, or within
the preceding 12 months was, a client, customer or portfolio company of the
Company or any of its Affiliates.

 

(i)                                     “Code” means the Internal Revenue Code.

 

(j)                                    “Company” means American Science &
Engineering, Inc.

 

(k)                                 “Date of Termination” means the date on
which Executive’s employment terminates.

 

(l)                                     “Good Reason” means (i) any action by
the Company which results in a material adverse change in Executive’s reporting
relationship, authority, duties or responsibilities; provided, however, that a
sale or transfer of less than all or substantially all of the business of the
Company or any of its subsidiaries or other reduction of less than all or
substantially all of its business or that of its subsidiaries, or the fact that
the Company has become a subsidiary of another company or that the securities of
the Company are no longer publicly traded, shall not be taken into account when
determining whether a material adverse change in Executive’s authority, duties
or responsibilities has occurred; (ii) any material reduction in Executive’s
Base Salary or any materially adverse change in the amount of Executive’s annual
bonus opportunity (where a “material reduction” or “materially adverse change”
would be a reduction of the relevant compensation by 10% or more); or (iii) the
Company requires Executive to be based at any office or location that is more
than 25 miles distant from Executive’s base office or work location immediately
prior to relocation, except if such new location is closer to Executive’s
residence at the time such requirement is imposed.  Notwithstanding the
occurrence of any such event or circumstance, such occurrence shall not be
deemed to constitute Good Reason unless (x) Executive gives the Company the
notice of termination no more than 90 days after the initial existence of such
event or circumstance, (y) such event or circumstance has not been fully
corrected within 90 days of the Company’s receipt of such notice and (z) the
Date of Termination occurs within 30 days following the end of the correction
period if the Good Reason has not been corrected.

 

(m)                             “Non-Competition Period” means the period while
Executive is employed by the Company and for one year after Executive’s
employment terminates.

 

(n)                                 “Outstanding Company Common Stock” means the
outstanding shares of common stock of the Company.

 

(o)                                 “Outstanding Company Voting Securities”
means the outstanding voting securities of the Company entitled to vote
generally in the election of directors.

 

(p)                                 “Person” means any individual, entity or
other person, including a group within the meaning of Sections 13(d) or
14(d)(2) of the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

(q)                                 “Qualifying Termination” means either (a) a
termination of Executive’s employment by the Employer for any reason other than
for Cause or (b) the Executive terminates his or her employment with the
Employer for “Good Reason” (as defined in Section 3(l) above).

 

(r)                                    “Short Term Incentive” means payments
made pursuant to the Company’s short-term incentive plan.

 

(s)                                   “Stock-Based or Cash-Based Award” means
any option, stock appreciation right, restricted stock, restricted stock unit,
or cash-based award granted by the Company to Executive pursuant to the
Company’s 2005 Equity & Incentive Plan or any successor plan or agreement, or
any other Company equity compensation plan or agreement in which Executive
participated.

 

4.                                      Change in Control Severance Benefits.

 

(a)                                 Executive agrees that once any Person other
than the Company, a direct or indirect subsidiary of the Company, or an employee
benefit plan of the Company or any such subsidiary begins a tender or exchange
offer or a solicitation of proxies from the Company’s security holders or takes
other actions to effect a “Change in Control,” as hereinafter defined, Executive
will not voluntarily terminate his or her employment with the Company (or its
Affiliates) until such Person has abandoned or terminated such efforts to effect
a Change in Control or until a Change in Control has occurred.  In the event
that Executive voluntarily terminates his or her employment during the period
described in the preceding sentence and prior to the Change in Control, he/she
will not be entitled to any payments or benefits under this Agreement, other
than those described in Section 4(b)(i) (or, if a Qualifying Termination as a
result of Good Reason occurs before the Change in Control, Section 5).

 

(b)                                 In the case of a Change in Control
Qualifying Termination, Executive shall receive the following payments and
benefits, subject to the limitation set forth in Section 6:

 

(i)  Accrued Compensation.  The Company shall pay to Executive in a single lump
sum, within 10 days following the Date of Termination (or such earlier date as
required by law), the sum of (1) all salary and commissions earned by Executive
as of the Date of Termination but not yet paid and (2) Executive’s accrued but
unpaid bonuses and accrued but unused vacation earned through the Date of
Termination. The foregoing amounts are referred to as “Accrued Compensation.” 
In addition, the Company shall pay to Executive in cash within five business
days of the Date of Termination, reimbursement for any unpaid, valid business
expenses that are approvable in accordance with Company policy and that have
been submitted by the Date of Termination (and shall pay any valid business
expenses timely submitted after such date in accordance with Company policy).

 

(ii)  Severance Pay.  The Company shall pay to Executive in a single lump sum an
amount equal to two times the sum of Executive’s annualized Base Salary plus the
target Short Term Incentive amount.  Subject to any delay under Section 10,
payment will be made in the first payroll after the Release Effective Date (as
defined below).

 

(iii)  COBRA Premiums.  If and while Executive is eligible for and elects COBRA
coverage, the Company shall pay 100% of the premium for COBRA coverage for
Executive, Executive’s spouse and his qualifying dependents, until the shorter
of 18 months following the Date of Termination or the date COBRA eligibility
ends, as such premiums become due, provided that the Company’s payment for COBRA
coverage shall only apply if and while permitted under applicable tax laws as
nondiscriminatory.

 

(iv)  Stock-Based and Cash-Based Awards.

 

(1)                                 To the extent not already vested and
exercisable, each Affected Award shall become fully vested and exercisable upon
the occurrence of the Change in Control Qualifying Termination, subject to
compliance, if necessary, with Section 409A (as defined below).  In the event
Executive holds an Affected Award requiring exercise, the Company shall give
Executive adequate notice and opportunity to exercise the Affected Award. 
Notwithstanding the foregoing, to the extent permitted by the equity plan under
which an Affected Award was granted, nothing in this Agreement shall preclude
the Company from accelerating the vesting and exercisability of any or all
Affected Awards to an earlier period, and terminating unexercised awards as
provided under the equity plan.

 

--------------------------------------------------------------------------------


 

(2)                                 Notwithstanding the provisions of this
Section 4 to the contrary, if an Affected Award held by Executive is not assumed
or replaced, or to be assumed or replaced, upon a Change in Control, each
Affected Award held by such Executive, whether or not he or she has experienced
a Qualifying Termination, shall become fully vested and, where applicable,
exercisable, effective immediately prior to the Change in Control.

 

(v) Additional Discretionary Payments.  The Company may make an additional cash
or stock settlement at the sole discretion of the Board.

 

5.                                      Severance Benefits.

 

In the case of a Qualifying Termination that is not a Change in Control
Qualifying Termination, Executive shall receive the following payments and
benefits, subject to the limitation set forth in Section 6:

 

(i)  Accrued Compensation.  The Company shall pay to Executive in a single lump
sum, within 10 days following the Date of Termination (or such earlier date as
required by law) the Accrued Compensation and shall deal with expense
reimbursements as provided in Section 4(b)(i).

 

(ii)  Severance Pay.  The Company shall pay to Executive in a single lump sum an
amount equal to one times the Executive’s annualized Base Salary.  Subject to
any delay under Section 10, payment will be made in the first payroll after the
Release Effective Date.

 

(iii)  COBRA Premiums.  The Company shall provide paid COBRA coverage as set
forth in Section 4(b)(iii), for a maximum of 12 months.

 

6.                                      Limitation on Payments.  If any payments
pursuant to the Agreement would be subject to tax under Section 4999 of the
Internal Revenue Code (the “ Payments”), then Executive shall receive either
(i) the full Payments or (ii) such lesser amount of the Payments as would yield
the greatest net amount to Executive on an after-tax basis (applying the then
highest aggregate marginal tax rates and Section 4999).  If a reduction of the
Payments is required pursuant to subpart (ii), then the Payment will be reduced
in the following order: (i) any vesting of equity awards where the equity awards
will, after the Change in Control, not be for publicly-traded stock nor cashed
out in the Change in Control, (ii) any taxable benefits, (iii) any cash payments
(including any cash payments by reason of equity awards cashed out by reason of
the Change in Control when and if those payments are counted for purposes of
Section 4999), (iv) any nontaxable benefits, and (v) any vesting of equity
awards that will either be cashed out in the Change in Control or be equity
awards with respect to publicly traded stock, in each case in clauses
(i) through (v) in reverse order beginning with payments or benefits that are to
be paid the farthest in time from the date that triggers the applicability of
the excise tax, to the extent necessary to maximize the reduced Payment.  The
Company may elect to contest at its expense any initial IRS determination with
respect to an Executive.  Executive shall cooperate reasonably with the Company
in any effort by the Company to contest an IRS determination under this
paragraph, including by the making of such filings and appeals as the Company
may reasonably require, but nothing herein shall be construed as requiring
Executive to bear any cost or expense of such a contest or in connection
therewith to compromise any tax item (including without limitation any deduction
or credit) other than the Section 4999 tax and related interest and penalties,
if any, that are the subject of the contested IRS determination.  In the event
of any underpayment or overpayment under this Agreement, as determined by the
nationally recognized accounting firm, the amount of such underpayment or
overpayment shall be promptly paid to Executive or refunded to the Company, as
the case may be, with interest at 120% of the applicable Federal rate provided
for in Section 7872(f)(2) of the Internal Revenue Code.

 

All tax determinations under this Section 6 shall be made at the Company’s
expense by a nationally recognized accounting firm selected by the Company in
its reasonable discretion.  Any good faith determinations of this accounting
firm made hereunder shall be final, binding and conclusive upon the Company and
Executive.

 

7.                                      Noncompetition.  During the
Non-Competition Period, Executive shall not, directly or indirectly, whether as
owner, partner, investor (nothing contained in this Agreement, however, shall
prevent Executive from passive ownership of two percent or less of the voting
stock of any publicly traded company (other than the Company)), consultant,
agent, employee, co-venturer or otherwise, compete with the Company or any of
its Affiliates within the United States or in any country in which the Company
or any of its Affiliates is then doing business. Specifically, but without
limiting the foregoing, Executive agrees not to engage in any manner in any
activity that is directly or indirectly competitive or potentially competitive
with the business of the Company or any of its Affiliates as conducted or under
consideration at any time during Executive’s employment. Executive further
agrees that while Executive is employed by the Company and during the
Non-Competition Period, Executive will not hire or attempt to hire any employee
of the Company or any of its Affiliates, assist in such hiring by any Person,
encourage any such employee to terminate his or her relationship with the
Company or any of its Affiliates, or solicit or encourage any customer or vendor
of the Company or any of its Affiliates to terminate or diminish its

 

--------------------------------------------------------------------------------


 

relationship with them, or, in the case of a customer, to conduct with any
Person any business or activity which such customer conducts or could conduct
with the Company or any of its Affiliates.

 

8.                                      Payment Obligations Absolute.  Upon a
Change in Control Qualifying Termination or a Qualifying Termination, the
Company’s obligations to pay the benefits described in Section 4 or 5 as
applicable shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company or any Affiliate may have
against any Executive.  In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of the Agreement, and in no event shall
the amount of any payment hereunder be reduced by any compensation earned by
Executive as a result of employment by another employer.

 

9.                                      Amendment; Survival.  This Agreement may
be amended or modified only by a written instrument signed by Executive and by a
expressly authorized representative of the Company.  The provisions of Section 7
will survive any termination or nonextension of this Agreement, and the Company
may not terminate this Agreement within two years following a Change in Control
or provide a notice of nonrenewal effective within such two years, other than a
termination or notice of nonrenewal following a cessation of employment that is
not a Change in Control Qualifying Termination.

 

10.                               Withholding; Section 409A.  All payments and
benefits hereunder shall be subject to reduction for applicable tax
withholdings.  If and to the extent any portion of any payment, compensation or
other benefit provided to Executive in connection with his or her employment
termination is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) and Executive is a specified employee as defined in
Section 409A(a)(2)(B)(i), as determined by the Company in accordance with its
procedures, by which determination Executive hereby agrees that he or she is
bound, such portion of the payment, compensation or other benefit shall not be
paid before the earlier of (i) the expiration of the six month period measured
from the date of Executive’s “separation from service” (as determined under
Section 409A) or (ii) the tenth day following the date of Executive’s death
following such separation from service (the “New Payment Date”).  The aggregate
of any payments that otherwise would have been paid to Executive during the
period between the date of separation from service and the New Payment Date
shall be paid to Executive in a lump sum in the first payroll period beginning
after such New Payment Date, and any remaining payments will be paid on their
original schedule.  Executive acknowledges that the structure and history of
this Agreement make it likely under current law that payments of severance under
Sections 4(b)(ii) and 5(a)(ii) above will be delayed by six months. This
Agreement is intended to comply with the provisions of Section 409A and this
Agreement shall, to the extent practicable, be construed in accordance
therewith.  Terms defined in this Agreement will have the meanings given such
terms under Section 409A if and to the extent required to comply with
Section 409A.  In any event, the Company makes no representations or warranty
and will have no liability to Executive or any other person if any provisions of
or payments under this Agreement are determined to constitute deferred
compensation subject to Code Section 409A but not to satisfy the conditions of
that section.

 

11.                               Indemnification.  The Company agrees to pay
all costs and expenses (including without limitation fees and expenses of
counsel) incurred by the Executive in connection with efforts to enforce his or
her rights under this Agreement to the extent that the Executive prevails on any
material issue raised in such action and will indemnify and hold harmless the
Executive from and against any damages, liabilities and expenses (including
without limitation fees and expenses of counsel) incurred by Executive in
connection with any litigation or threatened litigation, including any
regulatory proceedings, arising out of the making, performance or enforcement of
this Agreement.

 

12.                               Source of Payment.  Nothing herein shall be
construed as establishing a trust or as requiring the Company to set aside funds
to meet its obligations hereunder.  Notwithstanding the foregoing, if the Board
in its discretion so determines, the Company may establish a so-called “rabbi
trust” or similar arrangement to assist it in meeting any such obligations that
it may have.

 

13.                               Required Release.  The Company’s obligation to
provide severance pay and other benefits under this Agreement, however, is
subject (a) to Executive’s signing a release of claims in favor of the Company
in the form to be provided by the Company that becomes enforceable within 60
days (or such shorter period as the Company specifies) following the Date of
Termination (the “Release”); and (b) to Executive’s meeting in full his or her
obligations under any other agreements in effect between Executive and the
Company.  The “Release Effective Date” is the date the Release becomes
enforceable, provided that if the 60 day period for providing an enforceable
Release extends into a calendar year subsequent to the year containing the Date
of Termination, the Release Effective Date will be no earlier than the first
business day of such subsequent year.  The Executive must also acknowledge his
or her continuing responsibility to honor any non-compete and non-solicitation
obligations previously undertaken by Executive for a period of one year from the
Termination Date or such other period as the obligations specify.

 

14.                               Nondisparagement.  Executive agrees to not
make any oral or written communication to any person or entity which has the
effect of damaging the reputation of, or otherwise working in any way to the
detriment of, the Company, its

 

--------------------------------------------------------------------------------


 

officers, directors or management other than as required by law or in
performance of his or her duties to the Company (such as in a performance
review).

 

15.                               Notices.  Any and all notices, requests,
demands and other communications provided for by this Agreement shall be in
writing and shall be effective when delivered in person or deposited in the
United States mail, postage prepaid, registered or certified, and addressed to
Executive at his last known address on the books of the Company or, in the case
of the Company, at its principal place of business, attention of the President,
or to such other address as either party may specify by notice to the other
actually received.

 

16.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties and supersedes all prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of Executive’s severance from employment with the
Company and its Affiliates, including, as of the Effective Date, the prior terms
of Executive’s Change in Control & Severance Benefit Agreement with the Company.

 

17.                               Severability.  Each provision of this
Agreement shall be considered severable such that if any one provision or clause
conflicts with existing or future applicable law, or may not be given full
effect because of such law, this shall not affect any other provision of the
Agreement which, consistent with such law, shall remain in full force and
effect.  All surviving clauses shall be construed so as to effectuate the
purpose and intent of the parties.

 

18.                               Headings.  The headings and captions in this
Agreement are for convenience only and in no way define or describe the scope or
content of any provision of this Agreement.

 

19.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

20.                               Governing Law.  This Agreement shall be
governed by the laws of the Commonwealth of Massachusetts without regard to its
conflicts of laws principles.

 

Signatures on Following Page

 

--------------------------------------------------------------------------------


 

EXECUTIVE

 

AMERICAN SCIENCE AND ENGINEERING, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------